Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 1 of 39 PagelD 1

FILES
UNITED STATES DISTRICT COURT
for the
MIDDLE DISTRICT OF FLORIDA 22! UL 20 PHi2: 10
JACKSONVILLE DIVISION — “#848015 (401 aa

LE BISTRICT OF &
eel Le FL Ras

  

 

 

 

DIANA LISA RICHARDSON CASE No. 3.91- CN -71\1- Vac- SBT
Plaintiff
V.
THE UNITED STATES Jury Trial: Not eligible under FTCA
Defendant

ORIGINAL COMPLAINT FOR DAMAGES
UNDER THE FEDERAL TORT CLAIMS ACT
Plaintiff Diana Lisa Richardson, a Pro Se Litigant, files this complaint against The

United States as follows:

I. JURISDICTION, VENUE, AND CONDITIONS PRECEDENT
1. Plaintiff, Diana Lisa Richardson, resides at 1179 Bayshore Drive North,
Jacksonville, Florida 32233, thus is a resident of the Middle District of
Florida.
2. The claims herein are brought against the Defendant, The United States,

pursuant to the Federal Tort Claims Act (28 U.S.C. §2671, et seg.) and 28

Page 1 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 2 of 39 PagelD 2

U.S.C. §§1346(b)(1), for money damages as compensation for personal
injuries that were caused by the negligent and wrongful acts and omissions
of employees of the United States Government while acting within the scope _
of their offices and employment, under circumstances where the United
States, if a private person, would be liable to the Plaintiff in accordance with
the laws of the State of Florida.

3. Venue is proper in that all of the acts and omissions forming the basis of
these claims occurred on base at Naval Station Mayport, in Jacksonville,
Florida which is located in the Middle District of Florida.

4. This suit has been timely filed, in that
a. Plaintiff timely served notice of the claims on the Department of the

Navy Judge Advocate General’s Office Norfolk, Virginia as per 32 CFR
§ 750.36 Time limitations (a) (b) and (c).
e within 2 years of date of injury incidents
e within 2 years of receiving OSHA complaint response letter, dated
6 December 2017, when the Ms. Richardson discovered “the
existence of additional acts giving rise to this complaint”, within
the Base Safety Investigation report submitted to OSHA, first
provided to Ms. Richardson by OSHA in the complaint response

letter dated 6 December 2017.

Page 2 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 3 of 39 PagelD 3

e Claims were filed prior to 17 June 2020, when Ms. Richardson
first discovered that the facility in which she worked fell under the
regulations set forth in Department of the Navy OPNAVINST
5100.23G Safety Manual and the NAVFAC SE Public Works
Department Building Managers Handbook. Upon obtaining and
reading both manuals, Ms. Richardson discovered she should have
had training that would have informed her of her rights pertaining
to safety investigations and the Department of the Navy mandated
regulations and protocols for unsafe/unhealthful hazard/incident
reporting. Upon discovering these additional acts giving rise to the
claim, Ms. Richardson immediately prepared and timely submitted
an amended claim to Department of the Navy JAG Office.

b. Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the
Federal Tort Claims Act.

c. By letter postmarked 19 February 2021, Plaintiff's claim was finally
denied in writing by Department of the Navy Judge Advocate General.
This action was filed within six months of postmark of the certified letter
sent by the federal agency denying the claim.

d. Plaintiff has filed this claim within 4 years of injury incident as required

by FS 95.11(3) (a).

Page 3 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 4 of 39 PageID 4

e. The claim is timely filed in that it meets the following conditions of

Continuing Violation for injury:

i.

ii.

iii.

iv.

vi.

The Defendant's wrongful conduct continued after the initial
injury incident on 13 May 2016

Injuries to the plaintiff occurred after 13 May 2016

The defendant's wrongful conduct continued after the injury
incident on 21 July 2017

Injuries to the plaintiff occurred after 21 July 2017

The incident on 21 July 2017 was preventable had employees
of the United States Government, while acting within the scope
of their offices and employment, not acted wrongfully and
instead acted with the duty of care mandated by OPNAVINST
5100.23G 1000-1005 for the 13 May 2016 incident.

The incidents of 25 October 2017 were preventable had
employees of the United States Government, while acting
within the scope of their offices and employment, not acted
wrongfully and instead acted with the duty of care mandated
by OPNAVINST 5100.23G 1000-1005 for both the 13 May

2016 and the 21 July 2017 incidents.

Page 4 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 5 of 39 PagelD 5

vii. The defendant's wrongful conduct continued after the injury
incident on 25 October 2017.

viii. Claim for 25 October 2017 incident was timely filed.

Il. STATEMENT OF CLAIM

l.

13 May 2016 - SAFETY HAZARD/INJURY/ILLNESS INCIDENT
Naval Station Mayport MWR Fitness Center — Plaintiff, Diana Richardson
reported an injury incident involving undiluted industrial pine cleaner
fumes/vapors entering enclosed massage therapy work spaces through the
HVAC system causing her to have respiratory distress and burning of eyes.

a. Ms. Richardson, had the Fitness Center Supervisor (FCS), Steve
Carman come to spaces to confirm the incident.

b. | When the FCS was told it smelled like Pine Sol by Ms.
Richardson, he was argumentative and was dismissive of the
occupant’s safety concerns, stating that it couldn’t be pine
cleaner because “it wasn’t used in the building”. Nikki
Abernathy was present during this exchange.

c. No inquiry into claimant’s or other therapist’s wellbeing was

made.

Page 5 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 6 of 39 PagelD 6

d. No offer to submit, or instruction for submitting, an incident
report was provided by the FCS. He just left the spaces.
Ms. Richardson would much later discover the FCS had a duty
of care to see that she reported the mishap as a hazard, as
mandated by OPNAVINST 5100.23G

1404. Requirements to Ensure Reporting of All Mishaps
and Hazards

At all levels, the immediate supervisor has the greatest
influence on mishap and hazard reporting. Regions and
activities shall take the following action to ensure that
they report all mishaps and applicable hazards:

a. Indoctrinate all subordinates, especially new arrivals, to
report all mishaps no matter how small, as well as the
"near misses" as hazards where only chance prevented a
mishap. Ensure personnel fully appreciate that activities
cannot correct hazardous conditions unless personnel
conscientiously report them.

b. Ensure supervisors report all mishaps to the region or
activity safety office immediately so the safety office can.
initiate the appropriate action for the investigation.
This would generate an unsafe/unhealthful hazard investigation
as per OPNAVINST 5100.23G CHAPTER 10 EMPLOYEE
REPORTS OF UNSAFE/UNHEALTHFUL WORKING
CONDITIONS 1002. Hazard Reporting, and provide Ms.

Richardson a written interim and/or complete response from the

investigator.

Page 6 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 7 of 39 PagelID 7

e. | The FCS returned to spaces. He stated that he had investigated
further and confirmed undiluted industrial pine cleaner had been
poured down the drain pipes in the locker rooms. He stated the
undiluted chemical had been poured down the drain by a
contractor custodial employee. The FCS stated that the custodial
employee was told not to do it again. The FCS further breached
his duty of care when after confirming an unsafe/unhealthful
hazard existed, he did not contact Base Safety immediately as
mandated by OPNAVINST 5100.23G.

f. 13 May 2016 Ms. Richardson emailed the FCS an incident
account/report of the unsafe unhealthful injury incident.

g. Ms. Richardson was concerned about and unsure how fumes
could enter the massage work spaces since the spaces were not a
part of the locker rooms and since the industrial chemical had
been poured down a drain line.

h. Monday 16 May 2016 Ms. Richardson called Jacksonville
OSHA Office, OSHA referred Ms. Richardson to Naval Station

Mayport Base Safety,

Page 7 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 8 of 39 PagelID 8

i. 16 May 2016 Ms. Richardson spoke with Petty Officer Jordon,
at Base Safety, and he said that the incident had not been
reported. He said it should have been reported immediately to
them the day it happened and said it needed to be investigated.

j. 16 May 2016 Ms. Richardson emailed the FCS to let him know
she had called OSHA and Base Safety and had been told the
incident should have been reported to them immediately.

k. 17 May 2016 Ms. Richardson spoke with Petty Officer Jordon.
He said he was new to the command and that this command did
things differently than his previous command, and that he was
told the request for an investigation had to come from the FCS.
Base Safety had a duty of care mandated by OPNAVINST
5100.23G to investigate all reported hazards/incidents/mishaps.
OPNAVINST 5100.23G 1002 b states that any employee can
report directly to Base Safety. Base Safety acted wrongfully
when refusing to do an investigation reported by an employee
other than the FCS.

1. 17 May 2016 Ms. Richardson received an email from the FCS

telling her he would handle all communications with the Safety

Page 8 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 9 of 39 PagelID 9

Office “from now on.” In doing this the FCS breached his duty

of care mandated by OPNAVINST 5100.23G
“1002 f. Encourage the originator to follow through if
he/she is dissatisfied and 1005 e. Include safeguards to
ensure that the command does not subject Navy employees
to restraint, interference, coercion, discrimination, or
reprisal by virtue of their participation in the region or
activity's safety program”. (emphasis added)

m. Ms. Richardson received an apology from Hector, the custodial
employee who poured the undiluted industrial pine cleaner down
the drain. He stated he was trying to get rid of the smell in the
drain pipes. Hector was not a contractor custodial employee, he
was employed by Naval Station Mayport MWR Fitness Center.
The FCS acted wrongfully when stating one of the custodial
services contractors poured the chemical down the drain when it
was one of his employees who poured the chemical down the
drain.

n. Having heard nothing for over a week, Ms. Richardson asked for
an update. The FCS stated no investigation was being done, that
he had been told the fumes couldn’t have come through the

HVAC system so had to have come through the ceiling tiles and

that the custodial employee had been counselled not to pour the

Page 9 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 10 of 39 PagelID 10

undiluted industrial cleaner down the drains again. The FCS
breached his duty of care to call Base Safety immediately.

o. Ms. Richardson was the originator of the report. While the FCS,
OSHA and Base Safety had been informed of the
unsafe/unhealthful injury incident, it is still unknown by Ms.
Richardson if it was recorded in the mandated ENTERPRISE
SAFETY APPLICATIONS MANAGEMENT SYSTEM
(ESAMS).

p. Base Safety had a duty of care mandated by OPNAVINST
5100.23G 1002 to provide the originator of the reported
incident/hazard with an interim or complete response of the
mandated investigation within ten days of reporting the incident.
Ms. Richardson was the originator. She never received an
interim or complete written response. Base Safety breached
their duty of care.

q. Ms. Richardson’s injury lasted for three days but resolved itself
without medical treatment. No Damages Claim was filed by Ms.

Richardson for this incident due to the injury healing.

Page 10 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 11 of 39 PagelD 11

r. Additionally, no damages were claimed for this incident in
either of the future injury incident damages claims that would be
submitted.

2. 21 July 2017- Naval Station Mayport MWR Fitness Center Identical
Unsafe/Unhealthful Injury Incident involving undiluted industrial grade
pine cleaner fumes/vapors coming through the HVAC vent in enclosed
massage therapy work spaces during a client massage session. Session was
stopped and immediately reported to Fitness Center Manager on Duty
(MOD).

a. Same custodial employee who poured undiluted industrial pine
cleaner down the drain line on 13 May 2016, poured undiluted
industrial pine cleaner down the locker room drain line again.

b. The fumes from the undiluted industrial pine cleaner caused the
Massage Client to have an asthma attack during her massage,
requiring use of her rescue inhaler.

c. Ms. Richardson had immediate respiratory distress requiring a
medical urgent care facility visit on the day of the incident.

d. Ms. Richardson had eye inflammation requiring treatment with

optometrist and requiring referral to an Ophthalmologist for

Page 11 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 12 of 39 PagelD 12

ongoing treatment. Treatment for eyes continued through 12
December 2017.

e. The MOD filled out incident report for massage client, Ms.
Richardson filled out and submitted her injury incident report to
the MOD.

f. |The MOD did not contact Base Safety immediately as mandated
by OPNAVINST 5100.23G.

g. The MOD confirmed undiluted industrial pine cleaner had been
poured down the drain pipes in the locker rooms by same
custodial employee, who had been counseled on 13 May of 2016
not to do it again.

h. The FCS had a duty of care to submit report into ESAMS within
48 hours as mandated by CNIC Policy. Report was not input
into ESAMS until 28 July 2017, seven days after the incident.
(see attached) The breach of this duty of care prevented Base
Safety from doing an inspection as mandated by OPNAVINST
5100.23G 1002 d.

“The safety office shall investigate all reports brought to
its attention (alleged imminent danger situations within 24
hours, potentially serious situations within three days,

and all other situations must be investigated within ten
working days).” (emphasis added)

Page 12 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 13 of 39 PageID 13

i. 28 July 2017 the FCS submitted the incident into ESAMS (ID#
174605). The FCS acted wrongfully and concealed that it was
an injury incident requiring medical attention and resulted in
loss of work for Ms. Richardson and concealed that it injured an
additional person. It was filed as a near miss. ESAMS training
manual defines Near Miss as:

“When an incident occurred, but no personal harm or
property damage was sustained.”

j. 1 August 2017 Injury incident of 21 July 2017 was reported to
Base Commanding Officer as a Near Miss Report, concealing
that it was an injury incident

k. 2 August 2017 a Near Miss Report instead of an injury report
was opened by the Base Safety Mishap Investigator, as a result
of the wrongful act, of concealing the multiple injuries,
committed by the FCS.

l. 2 August 2017 Mishap Investigator closed the Near Miss
Report.

m. 18 August 2017 Ms. Richardson Submitted a Claim for
reimbursement for medical costs for respiratory urgent care
treatment, eye inflammation injury optometry and

ophthalmology care treatment, and loss of earnings, for the

Page 13 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 14 of 39 PagelD 14

unsafe/unhealthful injury incident that occurred on 21 July 2017.
The claim was submitted to the FCS.

n. 18 August 2017 MI reopened Near Miss Report. No correction
was noted in ESAMS entries or the MI Timeline entries
provided to OSHA by Installation Safety Manager, that injuries
had been sustained for which medical care had been required
and had resulted in loss of work/income for Ms. Richardson.
The status of the entry remained as a near miss instead of an
injury, in the report submitted to OSHA in November of 2017.

o. 24 August 2017 MI with Mayport Naval Station JAG officer
conducted re-enactment using alternate cleaning product, and
was unable to detect the product fumes. Base Safety had a duty
of care to provide an interim response to Ms. Richardson, the
originator of the incident report as mandated by OPNAVINST
5100.23G. Base Safety breached that duty of care. No
communication was had with Ms. Richardson to get details
directly from her of the incident by either Base Safety or JAG
officer.

p. 1 September 2017 MI closed Near Miss Report

Page 14 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 15 of 39 PagelD 15

q. 18 September 2017 MI reopened Near Miss Report as a result of
Ms. Richardson letting the FCS know fumes/vapors were still
entering the spaces.

r. 22 September 2017 MI conducted second re-enactment using the
undiluted industrial grade pine cleaner. MI and Mayport Naval
Station JAG confirmed that undiluted industrial pine cleaner
poured down the drain located in the locker rooms, resulted in
pine cleaner fumes coming through the HVAC system into not
only the massage spaces but into other spaces inside the fitness
center as well.

s. 22 September 2017 during the successful re-enactment exercise
the fumes that entered into other spaces in the facility caused an
asthma attack for a Fitness Center employee, who was in a space
not near the massage treatment rooms. The asthma attack was
witnessed by Ms. Richardson and Gregory, another Fitness
Center employee.

t. 22 September 2017 from timeline provided to OSHA by MI.

“MI Recommendation — FCS contact NAVFAC and obtain
building schematic to see if there was any air intake vents
are near the men's sauna that could have possibly picked

up the Pine Sal odor from the sauna and directed to/thru
room # 142. And if so, would there be a way to either re-

Page 15 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 16 of 39 PagelD 16

route the air flow, or could that air intake vent and/or
valve be closed.”

“Finding — Building (Gym) schematics were obtained
from NAVFAC. Nearest outside air intake vent to
location of sauna was located outside, east side of
building, near buildings backup generator.” (emphasis
added)

u. 28 September 2017 ESAMS report “display of status” shows
Near Miss Report ID 174605 was closed. There was a finding of
a sauna vent being located near the HVAC air intake. The MI

recommendation includes the following:

“If so, would there be a way to either re-route the air flow,
or could that air intake vent and/or valve be closed.”

There is no record in the timeline or ESAMS that after
NAVFAC provided the schematics that any attempt was made
to determine if either of the options recommended by the MI, to
either reroute the airflow or close that air intake, to prevent
continued fumes/vapors from plumbing vent/stack exhaust
being recirculated into the building through the fresh air HVAC
intake, had been investigated. Nor is any mention made of the
need to implement required safety measures, as indicated by
ASHREA, for the additional finding that the diesel

backup/emergency generator is located near the HVAC air

Page 16 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 17 of 39 PagelD 17

intake. ASHREA STANDARDS HANDBOOK CHAPTER 46
BUILDING AIR INTAKE AND EXHAUST DESIGN

“Contamination Sources

Some contamination sources that need consideration in
stack and intake design include the following. Toxic Stack
Exhausts. Boilers, emergency generators, and laboratory
fume hoods are some sources that can seriously affect
building indoor air quality because of toxic air pollutants.
These sources, especially diesel-fueled emergency
generators, can also produce strong odors that may
require administrative measures, such as generator
testing during low building occupancy or temporarily
closing the intakes.” (emphasis added)

v. The Fitness Center facility, where the injury incidents took
place, is a new building completed in 2013. OPNAVINST
5100.23G 3004. Building Design and Maintenance Requires:

“c, Regions/activities shall ensure that building designs
properly locate air intakes and exhaust vents or stacks
during new and renovated building construction.

(2) Place exhaust vents on the opposite side of the
building from fresh air intakes. Do not locate intakes and
exhaust vents in close proximity to each other.

(3) Extend all exhaust stacks or chimneys beyond the
roofline of the building. Exhaust stacks should have
sufficient height and discharge velocity to ensure that
exhaust gases release into the true airflow over the
building. If located lower than the true airflow, exhaust
gases could swirl at the edges of the building and be
pulled back inside through a fresh air intake

Page 17 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 18 of 39 PagelD 18

The findings of the MI show breached duty of care during the
design/building of the facility. Adherence to item (2) above
would have prevented the chemical fumes injury incidents
suffered by Ms. Richardson.

w. 1 September 2017 Ms. Richardson asked the FCS about the
claims procedures and when a reimbursement of expenses might
be expected. No guidance or assistance was given. The JAG
manual indicates if requested, assistance is available to the
claimant. The FCS only stated that Ms. Richardson might not be
reimbursed, that it was up to the attorneys now.

x. | The JAG manual indicates preliminary investigations should
take no more than 3 days. Incident occurred on 21 July 2017.
Damages claim was submitted to the FCS on 18 August 2017.
Ms. Richardson received no communication or inquiries about
the incident from MWR Legal Officer or Mayport Naval Station
Judge Advocate General until voicemail of 3 October 2017,
from the JAG Officer 74 days after the immediately reported
injury incident.

y. Prior to receiving the 6 December 2017 letter from OSHA

regarding the complaint she filed, Ms. Richardson did not

Page 18 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 19 of 39 PagelD 19

receive any written interim or complete response with the
findings from the investigator as mandated by OPNAVINST
5100.23G Chapter 10. 1002. Hazard Reporting

“e, Provide an interim response to the report originator.
The safety office shall provide an interim or complete
response in writing to the originator of a written report
within ten working days of receipt. Interim responses shall
include the expected date for the complete response. If the
investigator validates the reported hazard, the complete
response shall include a summary of the action taken for
abatement. If no significant hazard is found to exist, the
reply shall include the basis for the determination.

f. Encourage the originator to follow through if he/she is
dissatisfied. The complete response shall encourage, but
not require, the originator to informally contact the safety
office if he or she desires additional information or is
dissatisfied with the response. Complete responses shall
indicate that formal appeals can be made and shall state or
provide the reference for procedures for making appeals
and appeals levels.”

z. The FCS had a duty of care mandated by OPNAVINST
5100.23G 1005 a. to provide safety training and notify Ms.
Richardson of her rights. The FCS breached this duty. Asa
result Ms. Richardson was unaware of the procedures and
rights which would have ultimately allowed her to:

e participate in the investigation,

Page 19 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 20 of 39 PagelD 20

e be sure that the investigator had correct
information about the incident so the appropriate
investigation could be done,

e find the problem in 2016 after the first incident,

e be sure corrective measures were put in place and

e ensure her right to a safe place to work.

3. 25 October 2017 — Unsafe/Unhealthful Injury Incidents

a.

1010 AM event - cleaning chemicals and personal care product
fumes/vapors, causing adverse reactions for Ms. Richardson and
the other massage therapist Nikki Abernathy, were being forced
into massage spaces through HVAC system. Event was verified
by MWR employee, spaces were aired out and injury incident
report submitted by Ms. Richardson and Ms. Abernathy.

242 PM event — diesel exhaust fumes forced into massage

spaces through HVAC system.

i. The FCS had previously instructed Ms. Richardson that
all fumes incidents had to have verification by an MWR
employee and that only the FCS or the MOD could call
base safety. He reminded her of the instruction to have

MWR staff verify, in his email to her on 2 October 2017.

Page 20 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 21 of 39 PageID 21

li.

ili.

iv.

Vi.

Vil.

Ms. Richardson left the area to find the MOD to verify
and get permission to call EMS.

MOD came back and verified the fumes. She said she
had to make a call and left the area.

She returned several minutes later and told Ms.
Richardson she could call EMS.

Ms. Richardson called 911 and after telling the dispatcher
what was happening, the dispatcher asked if the building
had been evacuated. The MOD had made no mention that
an evacuation of the building was protocol and had not
ordered an evacuation. Ms. Richardson told dispatcher
the building had not been evacuated.

911 dispatchers received that call at 309 PM. The time
from incident occurrence to being given permission to
call 911, was twenty-seven minutes. Distance from Fire
Station 1.4 miles, estimated time to get to gym and walk
through the building to the back where the massage
spaces were located — four minutes.

EMS came, but due to the twenty-seven minute delay in

having to find the MOD, have her verify fumes in the

Page 21 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 22 of 39 PagelID 22

Vili.

ix.

spaces, her leaving to call someone, her coming back to
the area to authorize Ms. Richardson to call to EMS, and
due to the opening of the doors to air out the spaces, by
the time EMS arrived, thirty-one minutes later, the fumes
were no longer detectable. They tested the air and
deemed it to be safe - 31 minutes after the injury
incident, but the test was not done when the fumes were
present immediately after incident occurred.
EMS and the MI investigated further and found that
maintenance work was being done on the emergency
diesel backup generator and the fumes from the generator
exhaust were picked up by the fresh air HVAC intake
and forced into the massage spaces. The generator is
located near the fresh air HVAC intake.
The location of the generator being located near the fresh
air HVAC is a safety hazard and a violation of
OPNAVINST 5100.23G 3004 c. (2). This hazard was
identified by the MI during the 22 September 2017
investigation. No safety measures had been implemented.

This incident was preventable.

Page 22 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 23 of 39 PagelID 23

c. 25 October 2017 The MI made an appointment with Ms.
Richardson to meet Friday morning 27 October 2017

d. 26 October 2017 Ms. Richardson saw an industrial medicine
physician for upper respiratory distress complaint caused by
morning fumes incident and diesel exhaust the previous day. He
referred Ms. Richardson to a pulmonologist with orders not to
return to work until seen by the pulmonologist.

e. 26 October 2017 Ms. Richardson called the Base Safety office
to speak with the MI to let him know she would be unable to
make the 27 October 2017 scheduled meeting and would not
return until seen by the pulmonologist. The Installation Safety
Manager Naval Station Mayport, Larry Delong answered the
phone and Ms. Richardson asked to speak with the MI. He asked
her why she was calling to speak with that person. Ms.
Richardson told him who she was and that she was calling to let
the MI know that she would not be in the office on Friday as
planned. The Installation Safety Manager responded, almost in
a rant,

“Why are you meeting with him? What are you wanting?
We have over 40 thousand dollars’ worth of equipment and

have used many resources and nothing is showing up. The
air is safe. Have you talked to the building manager? You

Page 23 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 24 of 39 PagelD 24

4.

should not be calling us you should be talking to him.” Ms.
Richardson told him, “yes, I have talked to the building
manager, what I want are safe spaces to work in and IF it
has been confirmed that fumes are venting through the
HVAC system into our spaces as well as other office spaces,
and has caused an asthma attack for one of my clients and
one of the fitness center managers, and upper respiratory
distress and eye inflammation for me, then the spaces are not
safe. And I am calling as a courtesy to the MI to cancel the
meeting he requested.” The Installation Safety Manager
replied, “I have not heard anything about an asthma attack,
maybe it’s time to get base legal in on this.”

Base Safety had a duty of care mandated by OPNAVINST
Safety Manual 5100.23G to provide an interim and/or complete
response.
“The complete response shall encourage, but not require,
the originator to informally contact the safety office if he
or she desires additional information or is dissatisfied with
the response.” (emphasis added)
In stating “You should not be talking to us” the Installation
Safety Manager, Mr. Delong, breached his duty of care to
encourage Ms. Richardson to meet with the MI.
28 October 2017 unsafe/unhealthful illness incident in the massage spaces
affecting massage therapist Nikki Abernathy.

a. Ms. Abernathy called Ms. Richardson at home to inform her of

illness symptoms from being in the spaces. Ms. Richardson told

Page 24 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 25 of 39 PageID 25

her to get out of there, fill out an incident report and turn it in to
Mr. Carman. She did.

b. There is no record of this incident in the timeline provided to
OSHA by the Installation Safety Manager Naval Station Mayport,
though a copy of the submitted incident report was sent to OSHA
with the complaint filed by Ms. Richardson. There is no record of
it in the ESAMS timeline.

5. 1 November 2017 Ms. Richardson saw a pulmonologist, he told her she
had developed mild intermittent asthma. The doctor prescribed a daily
inhaler, emergency oral prednisone and a rescue inhaler. Ms. Richardson
had no prior medical history of asthma or any illness or condition requiring
the use of daily inhalers, rescue inhaler or emergency prednisone. She asked
him how long he thought it would take to heal. He said in his experience
once a person has had several acute or ongoing continued exposures that
creates the need for inhalers, it usually doesn’t reverse.

6. 1 November 2017 Ms. Richardson filed a formal complaint with OSHA
because of her unaddressed concerns for the safety of the massage spaces,
the continuing incidents, continued eye inflammation, and the new
permanent respiratory disability, requiring ongoing medical treatment and

medications.

Page 25 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 26 of 39 PagelD 26

7. 6 December 2017 OSHA sent Ms. Richardson a letter with the report of

findings for the formal complaint she filed.

a.

This was the first access Ms. Richardson was given to the results
of the investigation from the 21 July 2017 incident.
OPNAVINST 5100.23G mandates:
“The safety office shall provide an interim or complete
response in writing to the originator of a written report
within ten working days of receipt.” (emphasis added)
Ms. Richardson’s first access to any investigation response for
any of the incidents was:
e 475 days beyond the 10 working days requirement for the
13 May 2017 incident,
e 124 days beyond the 10 working days requirement for the
July 2017 incident and
e 28 days beyond the 10 working days requirement for the
25 October 2017 incident.
The OSHA letter of 6 December 2017 was Ms. Richardson’s first
opportunity to verify whether the information submitted in
ESAMS, by the FCS, was accurate. It wasn’t. The FCS had

concealed that the 21 July 2017 incident was a multiple injury

incident. This prevented a priority safety investigation and swift

Page 26 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 27 of 39 PagelD 27

findings and corrective measurements for the confirmed safety
hazards which would have prevented the 25 October 2017 injury
incidents and the 28 October 2017 illness incident.

The OSHA letter of 6 December 2017 was the first opportunity
Ms. Richardson had to see that no timeline entry was made
regarding the 28 October 2017 illness incident submitted by Ms.
Abernathy. No comments were made in ESAMS as was done for
the 25 October 2017 incident. No comment is made by the

Installation Safety Manager in the timeline he provided to OSHA.

8. 26 June 2018 Basketball Floor - stripping/painting/varnishing illness

incident

a.

26 June 2018 Ms. Richardson emailed the FCS and the Fitness
Coordinator, Ms. Deason, that she had been in the office for about
45 minutes and was experiencing burning and redness of the eyes,
headache and coughing. The FCS responded stating:
“T have been informed that only while they are putting the
water based coating down will there be any issue, and they
have how added plastic sheeting on both doors, opening up
the west side doors, and adding fans to blow back into the
room.”

Floor product fumes were being circulated through the HVAC

system into the massage spaces. Ms. Richardson cancelled her

Page 27 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 28 of 39 PagelD 28

appointments and went home.
26 June 2018 Fitness Coordinator, Ms. Deason touched base with
Ms. Richardson to see if she was okay. Ms. Deason indicated
several people were sent home ill on previous days. No notice
was given to Ms. Richardson, prior to entering the fitness center,
that people were experiencing illness to floor finish fumes.
29 June 2018 still feeling the effects of flooring product fumes
exposure, Ms. Richardson emailed the FCS to check on status of
varnishing. The FCS emailed saying,
“They are applying product today but they have sealed around
all the doors and have fans blowing to the outside. They will
put another coat on Saturday and we will take possession of
the courts on Tuesday 7/3”.
Ms. Richardson cancelled all appointments and closed the
massage office until 3 July 2018.
Ms. Richardson had been given a heads up that flooring work
would be done and was told there would likely be some smells
and some noise. However, no pass down was given that there
were MSDS safety warnings for the products that were being
used, nor that there would be caustic fumes when the products

being used were being applied. No additional ventilation

Page 28 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 29 of 39 PageID 29

10.

precautions were initially taken to prevent fumes from affecting
personnel or patrons, no signs were displayed for patrons or
employees about the application of the product and its safety
precautions, employees became ill and were sent home, some
patrons left immediately after entering the building because of the
fumes. No warning notices were posted for patrons or employees
who might be pregnant or have respiratory disabilities like
asthma, COPD, or emphysema.
30 August 2018 Charcoal grill smoke/fumes venting in massage treatment
room during session on client. Ms. Richardson discussed with MWR
Fitness Center employee Nicole Knight. There was an employee BBQ
luncheon event. The grill was located outside, back near break room, on
east side of building below air intake for HVAC. Massage spaces are still
vulnerable to caustic contaminated air and daily ongoing low level Volatile
Organic Chemicals (VOCs) fumes entering the massage spaces through the
HVAC intake.
September 2018 — Ms. Richardson found and requested a reasonable
accommodation to provide, at no cost to the government, end line
charcoal filters to prevent on-going low level Volatile Organic Chemical air

contamination and future acute injury causing chemical fumes/vapor events,

Page 29 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 30 of 39 PagelD 30

11.

for the protection of employees and patrons in the enclosed spaces. The
request included the information that an HVAC engineer needed to be
contacted to verify what MERV rating for filter was permissible, to prevent
damage to the HVAC system. Ms. Richardson was not allowed to talk to
the HVAC engineers and the reasonable accommodation was given no
consideration. Without a way to prevent ongoing low level VOC
contamination, and future injury incidents in the spaces provided, the right to
a safe working environment was denied.

30 September 2018 — Ms. Richardson ends 20 year employment

a. The Pulmonologist informed Ms. Richardson that the continued
exposures were detrimental to her health and that she needed to find a
place to work where she could control exposure to chemicals and
personal care products.

b. Ms. Richardson had been wearing masks for almost a year, this helped
with her new respiratory disability but did not protect her from repeat
headaches or eye inflammation. Nor did it protect her massage
clients.

c. The Fitness Center is no longer a safe place for Ms. Richardson to
work. Because of the asthma and chemical sensitivity caused by the

repeat injury incidents, she can no longer work in a normal massage

Page 30 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 31 of 39 PageID 31

therapy work environment. In anormal massage therapy/work
environment Ms. Richardson would not be in control of spa or
massage products used, be in control of what could vent through any
commercial HVAC system, be in control of cleaning products used or
be in control of fragranced products worn by other employees in those
environments.

d. The special needs created by the new respiratory disability, required
the Ms. Richardson, to request a Reasonable Accommodation from
the City of Jacksonville to work out of her home, where she could
control exposure to chemical and personal care product fumes/vapors
and the HVAC system. The process began in October 2018 and the
Reasonable Accommodation was granted and became effective 12
April 2019.

e. Once granted, Ms. Richardson had to have work done to her home,
apply for the establishment license, pass the state inspection and wait
for her establishment license.

f. The establishment license was received 10 April 2020, just after the
Covid Lockdown.

12. 19 October 2019 — Ms. Richardson filed claim for 25 October 2017

incident

Page 31 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 32 of 39 PagelD 32

13.

14.

Plaintiff, Ms. Richardson, waited for filing a claim for the 25 October 2017
incidents in hopes that given time the body would heal itself and no ongoing
medical care would be required, and the claim would be limited to expenses
already incurred. That hasn’t happened.
17 June 2020 Ms. Richardson discovered that MWR Fitness Center was
governed under the OPNAVINST Safety Manual. Once the manual was
obtained and read Ms. Richardson became aware of violations of rights and
regulations mandated in the OPNAV Safety Manual and she immediately
filed an amended claim and submitted it to the Navy in a timely manner.
Additionally at this time, through research, Ms. Richardson found the JAG
instruction manual guideline that allowed Ms. Richardson to request
assistance and assignment of an attorney to answer procedure and rights
questions. Ms. Richardson made the request but no assignment was made.
Instead a letter of final denial was sent.
21 July 2020 letter of final denial — Ms. Richardson received letter of
denial stating claim alleges multiple exposure incidents, filing of the claims
for the 13 May 2016 and 21 July 2017 are untimely.

a. Filing of claims timeline:

1. 13 May 2016 incident

Page 32 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 33 of 39 PagelD 33

e Ms. Richardson suffered an injury. It healed within
three days with no further consequences. So no
damages claim was necessary.

e No damages were submitted for this incident in the
claim submitted to the Department of the Navy on 22
October 2021.

2. 21 July 2017 injury incident

e Damages claim for this incident was submitted on 18
August 2017, within 30 days of injury incident, through
Fitness Center Supervisor. This was well within the 2
years requirement.

e No damages were submitted for this incident in the
claim submitted to the Department of the Navy on 22
October 2019, as it had been filed in the previous claim
on 18 August 2017.

3. 25 October 2017 - multiple incidents — 1010AM and 242PM.

e Damages claim for the multiple exposure incidents on
25 October 2017 was submitted within 2 years of the

injury incident to the Department of the Navy.

Page 33 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 34 of 39 PageID 34

e Damages claim requested reimbursement only for
expenses/losses incurred from 25 October 2017 incident
forward and future ongoing medical expenses. No
damages from previous incidents were included with
the claim submitted on 22 October 2019.

14. 30 December 2020 Ms. Richardson timely submitted request for
reconsideration of denial.

15. 19 February 2021 Navy JAG Office mailed final letter of denial.

16. Continuing Violations Resulting in Personal Injury (see attached)

a. The Continuing Violations injuries that were caused by the negligent
and wrongful acts and omissions of employees of the United States
Government while acting within the scope of their offices and
employment, under circumstances where the United States, ifa
private person, would be liable to the Plaintiff in accordance with the
laws of the State of Florida, resulted in emotional injury, financial
injury, diminished quality of life and permanent physical injury for

Ms. Richardson.

lil. DAMAGES

As a result of preventable repeat chemical fumes injuries, caused by the

Page 34 of 39

 
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 35 of 39 PagelD 35

negligent and wrongful acts and omissions of employees of the United
States Government while acting within the scope of their offices and
employment, Ms. Richardson has suffered the following injuries for which
full compensation under the law is sought:
1. Physical Injury:
a. incidents caused occupational asthma, a permanent respiratory
disability
b. incidents caused chemical hypersensitivity, (i.e. smoke, cleaning
products, personal care products fragrance etc.) triggering
irritation/inflammation of the eyes, headaches and asthma.
2. Economic/Financial Injury:
a. Costs for initial and on-going medical care, medications and
supplies. The daily inhaler Breo Ellipta, one of three
medications, Good RX price at the time of submission of this

claim: https://www.goodrx.com/breo-ellipta

Page 35 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21

3.

Publix

CVS Pharmacy

Walgreens

Walmart Neighborhood Market

Target (CVS)

Costco

Winn-Dixie

Walmart

Navarro Discount Pharmacy

b. Loss of earnings for cancelled appointments from 26 October

$449 retail
Save 15%

$462 retaii
Save 16%

$446 retail
Save 13%

$449 retail
Save 15%

$424 retail
Save 9%

$4656 retail
Save 18%

$448 retail
Save 13%

$458 retail
Save 15%

$375.10
with free coupon

$378.94

with free discount

$378.94

with free discount

$378.94
with free discount

$378.94

with free discount

$378.94

with free discount

$375.10

with free coupon

$378.94

with free discount

$378.94

with free discount

2017 to 18 November 2017.

Page 36 of 39 PagelD 36

GET FREE DISCOUNT

Restrictions apply

GET FRED DISCOUNT

Restrictions apply

GFT FREE DISCOUNT

Restnctions apply

GLT FREE DISCOUNT

Restrictions apply

GET FREE DISCOUNT

Restrictions apply

GLT FRLE COUPON

GET FREE DISCOUNT

Restrictions apply

GET FREE DISCOUNT

Restrictions apply

C. Six Month’s Loss of earnings during reasonable

accommodations request process to the City of Jacksonville

Planning Department for zoning waiver to work out of home

where exposure to chemicals, personal care products and

operation of HVAC system can be controlled.

Emotional distress

a. due to loss of previous good health

Page 36 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 37 of 39 PagelD 37

b. due to government employees lack of concern for the wellbeing
of occupants of the massage spaces and failure to properly
respond to and address reported unsafe/unhealthful working
conditions and not knowing when the next event might be and
if it would be worse than the last one,

c. due to the enormous task of filing claim and lawsuit

d. due to added financial burden to Ms. Richardson’s single lower
income household for on-going medical treatment and loss of
earnings requiring use of limited retirement savings,investment
accounts, and living on credit card.

4. Diminished quality of life due to:

a. inability to work in a normal work environment of the massage
therapy/spa profession where she cannot control exposure to
cleaning and personal care products which continue to trigger
adverse health reactions (i.e. headaches, burning eyes and
asthma attacks) and where she has no control over HVAC
system.

b. inability to be in public environments without a mask, (i.e.

c. restaurants, department stores, grocery stores, the beach) where

exposure to chemical fumes/vapors, smoke and personal care

Page 37 of 39
Case 3:21-cv-00717-TJC-JBT Document1 Filed 07/20/21 Page 38 of 39 PagelD 38

products continue to trigger adverse health reactions.
Limitations on being in private environments (backyard if
townhome neighbor is using fragranced dryer sheets, has
charcoal BBQ going, or is smoking)

d.  long-term/on-going need to wear charcoal filter masks in public
environments to reduce chemical exposure.

e. social isolation

IV. PRAYER FOR RELIEF
"The Plaintiff respectfully requests judgement against the Defendant for

1) monetary damages in the sum of $134,561.76 for past and future
medical expenses and loss of income.
~ 2) costs of suit; and

3) such other and further relief as the court shall deem proper.

V. CERTIFICATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the
best of my knowledge, information, and belief that this complaint: (1) is not

being presented for an improper purpose, such as to harass, cause unnecessary

Page 38 of 39
Case 3:21-cv-00717-TJC-JBT Document 1 Filed 07/20/21 Page 39 of 39 PageID 39

delay, or needlessly increase the cost of litigation; (2) is supported by existing
law or by a non-frivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

FOR PARTIES WITHOUT AN ATTORNEY
I agree to provide the Clerk’s Office with any changes to my address where
case-related papers may be served. I understand that my failure to keep a
current address on file with the Clerk’s Office may result in the dismissal of
my case.
ATTACHMENTS:
1. Continuing Violations Chart
2. ESAMS Report as submitted to OSHA by Base Safety
Respectfully submitted by:
Diana Lisa Richardson, Pro Se Plaintiff

Signature of Plaintiff

 

1179 Bayshore Drive North, Jacksonville, Florida 32233

904-563-2977

Page 39 of 39
